DETAILED ACTION
Application 16/604930, “METHOD FOR PRODUCING LITHIUM METAL NEGATIVE ELECTRODE STRUCTURE AND LITHIUM METAL NEGATIVE ELECTRODE STRUCTURE”, is the national stage entry of a PCT application filed on 9/6/18 and claims priority from a foreign application filed on 10/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/30/21.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey R Bureau on 11/3/21.

The application has been amended as follows: 

CLAIMS
Claim 19. (Cancelled)

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and 12, the closest prior art includes Tanaka (US 2016/0294015) and Nakashima (US 2014/0227582) which are relevant to the claimed invention as described in the 6/24/21 Non-Final Rejection.  The cited art teaches or suggests a method of producing a lithium metal negative electrode, and the electrode produced from the method, the method comprising providing a coating or tape on a stepped part of a lithium metal layer deposited on a current collector, and punching the structure so as to produce an electrode comprising a tab of smaller length than the adjacent side of the electrode having an insulating layer or tape on the stepped region on the tab, such that the prior art teaches or suggests the majority of the limitations of claim 1. 
However, as argued by applicant in the 7/30/21 remarks, the cited art suggests the insulating layer or tape having the same length as the tab or adjacent electrode side (Tanaka Figure 6B) and therefore does not teach or fairly suggest the insulating layer or tap having a length greater than the tab but less than the side of the electrode. Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1 and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723